DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 9, 19, recite risk of a health condition. It is unclear as to the metes and bounds of the claimed “risk” such that one of ordinary skill in the art would know how to avoid infringement. Clarification is requested via amendments.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) determine a measurement using the first PPG signal and second PPG signal, and determine a risk of a health condition using the measurement, wherein the health condition includes hyperglycemia or hypoglycemia. These limitations, as drafted, are processes that, under their broadest reasonable interpretations, cover performances of these limitations in the mind but for the recitation of generic computer components. That is, other than reciting “an optical circuit”, “at least one processing circuit”, nothing in the claim element precludes the limitations from practically being performed in the mind.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements- the “optical circuit” is recited at high-level of generality (i.e., as generic PPG circuit configured to emit light at plurality of wavelengths directed at skin of a user and obtain the reflected light); the “processing circuit” is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of processing information and determining data based on the processed information); these elements amount no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim(s) is directed to an abstract idea.  
 The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using an optical circuit to collect plurality of spectral responses, and using a processor to process the collected plurality of spectral responses to determine a measurement and a risk of health condition amount to no more than mere instructions to apply the exception using a generic biosensor and a generic computer component. Mere instructions to apply an exception using a generic biosensor and a generic computer component cannot provide an inventive concept. The claim(s) is not patent eligible. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (USPN 2007/0149872-cited by the Applicant) in view of Valdes et al. (USPN 9,247,878-Cited by the Applicant).
Zhang et al. discloses a device, comprising: an optical circuit configured to: obtain at least a first spectral response of light from the skin tissue of a user, wherein the light includes a first wavelength ([0101]); obtain at least a second spectral response of light from the skin tissue of the user, wherein the light includes a second wavelength ([0101]); and one or more processing circuits configured to: obtain an alternating current (AC) component of the first spectral response due to pulsating blood flow ([0030], [0101]); obtain an AC component of the second spectral response due to the pulsating blood flow ([0030], [0101]);  obtain a measurement using a ratio of the AC component of the first spectral response and the AC component of the second spectral response ([030], [0101]), Zhang et al. fails to disclose compare the measurement to one or more predetermined thresholds; and generate an alert in response to the comparison, wherein the comparison indicates a risk of a health condition of one or more of: hyperglycemia, diabetes or hypoglycemia. 
Valdes et al. discloses triggering, using the mobile computing device, a real-time hypoglycemia event alarm, wherein the determining of when to trigger the alarm is based at least in part on comparing the determined real-time glucose concentration to a predetermined hypoglycemia threshold (figure 7, Col.10 lines 5-40, col.17 line 50-Col.18 line 55, claim 1). Thus, it would have been within the skill level of the art before effective filing date of claimed invention (AIA ) to modify Zahng et al. to compare the computed value (R) with a threshold, and/or to provide an alert output when an improper result was present as taught by Valdes et al.. The rationale would have been to provide additional data, and it would have been no more than the combination of the predictable use of prior art elements according to their established functions. KSR, 550, U.S. at 417.

  Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10524720. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are broader than those of the Patent. As, such, any invention meeting the limitations of the claims of the Patent would necessarily meet those of the instant application as well.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10952682. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are broader than those of the Patent. As, such, any invention meeting the limitations of the claims of the Patent would necessarily meet those of the instant application as well.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. LeBoeuf et al. (USPN 20150105633) discloses an optical sensor configured to emit light in violet light and IR light and detect the emitted light and obtain measurements based on the emitted light.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJAN FARDANESH whose telephone number is (571)270-5508.  The examiner can normally be reached on Monday-Friday 9:00-17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARJAN FARDANESH/Primary Examiner, Art Unit 3791